Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 12/31/2020.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Claims 1-9 have been examined on the merits. (Claims 10-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 USC 103 as being unpatentable over Duffield (US 20170246235) in view of Araldi (US 20180000774) and Bai et al. (CN 104784197 DWPI Abstract).  

  	Duffield teaches a composition comprising a green tea extract that intrinsically contains and/or expressly contains both the gallocatechin gallate (GCG) and the epigallocatechin gallate (EGCG) therein that has anti-oxidative stress activity to treat brain disorders (i.e. brain cells and neuron cells) in a subject in need thereof (see entire document including e.g.-title, abstract, paragraphs 0012, 0015, 0051, 0102, 0106, 0122 and claims). 
	Aradi also teaches a composition comprising epigallocatechin gallate (EGCG)-that is the primary flavonoid of green tea, that has anti-oxidative stress activity and neuroprotective activity to treat a brain disorder (i.e. brain cells and neuron cells) such as Alzheimer’s in a subject (see entire document including e.g.-title, abstract, paragraphs 0008).
	Bai also teaches a composition comprising epigallocatechin gallate (EGCG) that has anti-oxidative stress activity to treat a brain disorder (i.e. brain cells and neuron cells) such as cerebrovascular diseases in a subject (see entire document including e.g.-pages 1-5).
		It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duffield’s composition by further including a epigallocatechin gallate (EGCG) (as an active ingredient) within the Duffiled’s composition as taught by the secondary references (as discussed above), as well as to in vivo functional effects (i.e. the functional effect of claims 6-8) would be intrinsic upon such administration of the same overall composition having anti-oxidative stress activity to treat a brain disorder (i.e. brain cells and neuron cells) in a subject.  The adjustment of other conventional working conditions therein (e.g. determining suitable amount/ranges/ratios of each active ingredient within the claimed composition and/or determining suitable amount/ranges/ratios that are intrinsically contained within each active ingredient) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant’s arguments submitted on 12/31/2020 regarding the USC 103 rejection have been carefully considered but are not deemed persuasive. 
	Applicant argues that in sum, there is no teaching or suggestion anywhere in Duffield, Araldi, or Bai that would motivate the person skill in the art to combine the references and arrive at the instant claims, with an expectation of success.  Further, assuming arguendo that the person of skill in the art were to combine Duffield, Araldi, and Bai, which is not conceded, Duffield, Araldi, and Bai, alone or in combination, only disclose the effects of EGCG and do not disclose the effect of GCG and a specific 
	However, Examiner still maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above).  For example in response to Applicant’s arguments against the cited references of Duffield, Araldi and Bai, individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited references of Araldi and Bai are cited to remedy Duffield’s deficiency.  Araldi remedies Duffield’s deficiency because Araldi, in its entire document including e.g.-title, abstract, paragraphs 0008, teaches a composition comprising epigallocatechin gallate (EGCG)-that is the primary flavonoid of green tea that has anti-oxidative stress activity and neuroprotective activity to treat a brain disorder (i.e. brain cells and neuron cells) such as Alzheimer’s in a subject.  Moreover, Bai remedies Duffield’s deficiency because Bai, in its entire document including e.g.-pages 1-5, teaches a composition comprising epigallocatechin gallate (EGCG) that has anti-oxidative stress activity to treat a brain disorder (i.e. brain cells and neuron cells) such as cerebrovascular diseases in a subject. Therefore, Examiner concludes that it would have been obvious to one of ordinary skill in the art at the time the invention was in vivo functional effects (i.e. the functional effect of claims 6-8) would be intrinsic upon such administration of the same overall composition having anti-oxidative stress activity to treat a brain disorder (i.e. brain cells and neuron cells) in a subject.  The adjustment of other conventional working conditions therein (e.g. determining suitable amount/ranges/ratios of each active ingredient within the claimed composition and/or determining suitable amount/ranges/ratios that are intrinsically contained within each active ingredient) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Furthermore, Applicant argues that in order to further prove the unexpected effects associated with a green tea extract containing GCG and EGCG in specific amounts, additional experiments were conducted.  The results of these experiments are provided in the attached Declaration under 37 CFR 1.132 (hereinafter “the Declaration”) by inventor Hyung Su Kim. FIG. A from the Declaration is reproduced below for the Examiner’s convenience.  As shown in Fig. A above, when SH-SY5Y cells (neurocytoma) were separately treated with EGCG and GCG, reactive oxygen species (ROS) formation was increased in a concentration-dependent manner.  However, when the SH-SY5Y cells are treated with GCG and EGCG mixed in a weight ratio of 1:1 and 1:2.5, ROS formation decreased.  The mixing ratio of GCG and EGCG, 1:1 and 1:2.5, is 
However, Examiner also disagrees with Applicant’s arguments because it appears that independent claim 1 (as well as the dependent claims) is still not commensurate in scope to the showings/evidence provided to conclude synergy/unexpected results exists across the claimed range.  It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect.].  Examiner maintains that claim 1 is not commensurate in scope to Applicant’s working examples to conclude synergy/unexpected results exists because the recited 5 to 25% by weight of (-)-gallocatechin gallate (GCG) and 7 to 15% by weight of (-)-epigallocatechin gallate (EGCG) include many other ratios instead of just 1:1 and 1:2.5 that simply are not indicated as producing synergy/unexpected results.  Moreover, Examiner cannot determine the additive effect (Applicant has not provide any working examples within Applicant’s specification or Declaration), within independent claim 1 of the combination of the instantly claimed active ingredients within all the claimed specific amount/ranges/ratios to synergistically and/or unexpectedly have the instantly claimed functional effect.  Again, it appears (within independent claim 1) that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients within all claimed specific amount/ranges/ratios functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a)].  Therefore, applicant’s specification does not support unexpected results.  Therefore, Examiner still concludes that Applicant has not provided sufficient evidence/support within independent claim 1 (as well as the dependent claims), because the claimed invention’s composition is not in commensurate in the scope of what is being claimed.
Lastly, please note that Examiner also maintains his rejection because MPEP 716.02(d) states 
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2] - 700 Examination of Applications
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2]
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
I.    < NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUM-STANCES
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
II.    < DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655